In the Missouri Court of Appeals
              Eastern District
APRIL 28, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100715    STATE OF MISSOURI, RES V CARNELL REED, APP

2.   ED101447 JOEY ROBERTS, APP V STATE OF MISSOURI, RES

3.   ED101539 STATE OF MISSOURI, RES V BERNARD P. JOHNSON, APP

4.   ED101755 JOHN C. HARLAN, RES V LAWRENCE ALBERT, APP

5.   ED101782 PAMELA APPT, APP V DES, RES

6.   ED101972 IN THE INTEREST OF A.V.K.

7.   ED102098 IN THE INTEREST OF: A.L.B.




CORRECTION(S):

1.   ED100905 STATE OF MISSOURI, RES V KENNETH DUDLEY, APP

2.   ED101753 W ISHMON ETAL APP V STL BOARD POLICE COMM ETAL
     DFT